COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  RAFAEL DE LOS SANTOS,                         '
                                                                No. 08-14-00099-CR
                   Appellant,                   '
                                                                    Appeal from
  v.                                            '
                                                                Criminal Court No. 3
                                                '
  THE STATE OF TEXAS,                                         of Denton County, Texas
                                                '
                   Appellee.                    '               (TC# 2013-02826-C)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF FEBRUARY, 2018.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating